SO ORDERED.

DONE and SIGNED August 8, 2019.




                                        ________________________________________
                                        JOHN S. HODGE
                                        UNITED STATES BANKRUPTCY JUDGE
         ____________________________________________________________
                     UNITED STATES BANKRUPTCY COURT
                      WESTERN DISTRICT OF LOUISIANA
                           SHREVEPORT DIVISION

IN RE:                                   §             Case Number: 15-12181
                                         §
Sheredia L. Simon                        §             Chapter 13
                                         §
Debtor                                   §

                             Memorandum of Decision

      Debtor asserts multiple objections to a claim filed by a creditor in a motor

vehicle credit transaction. In challenging the claim, Debtor seeks to strip its pre-

petition interest, late fees and extension fees. First, Debtor argues the claim amount

violates the confirmed chapter 13 plan even though the plan states that “unless

otherwise ordered by the court, the claim amount listed on the proof of claim controls

over any contrary amount” listed in the plan. Second, Debtor argues the claim should

be reduced because it fails to itemize prepetition interest and charges even though it

plainly identifies the principal amount, total interest, total extension fees, total late

fees, and total payoff due on the date of the commencement of the bankruptcy case.




  15-12181 - #51 File 08/08/19 Enter 08/08/19 10:51:21 Main Document Pg 1 of 18
Third, Debtor argues the claim is unenforceable under Louisiana law, the relevant

statutory law, because Louisiana forbids a creditor in a motor vehicle financing

transaction from charging interest in addition to delinquency fees and extension fees,

despite express statutory provisions which permit such charges. Lastly, Debtor

argues this court should enter a default judgment against the claimant without

conducting any judicial review of the claim to determine if it is valid or invalid. The

court rejects all of Debtor’s arguments.

I.       Jurisdiction, Venue, Core Status and Authority to Enter Final Order

         The court has jurisdiction over the objection pursuant to 28 U.S.C. § 1334 and

by virtue of the reference by the district court pursuant to 28 U.S.C. § 157(a) and LR

83.4.1. Venue is proper pursuant to 28 U.S.C. § 1408. All claims presented to this

court are “core” pursuant to 28 U.S.C. § 157 (b)(2)(A) and (B).

         The court has an independent duty to evaluate whether it may exercise its final

adjudicative power in a manner consistent with the United States Constitution. The

Supreme Court’s ruling in Stern v. Marshall, 564 U.S. 462 (2011), sets forth certain

limitations on the authority of bankruptcy courts to enter final orders. BP RE, L.P.

v. RML Waxahachie Dodge, L.L.C., 735 F.3d 279, 286 (5th Cir. 2013) (“ ‘the question

is whether the action at issue stems from the bankruptcy itself or would necessarily

be resolved in the claims allowance process.’ ”) (quoting Stern, 564 U.S. at 499). Thus,

under Stern, in addition to determining whether each claim is core or non-core, this

court must also determine whether the underlying issue “stems from the bankruptcy

itself or it would necessarily be resolved in the claims allowance process.” BP RE, 735




     15-12181 - #51 File 08/08/19 Enter 08/08/19 10:51:21 Main Document Pg 2 of 18
F.3d at 286. If the court determines that it may not exercise its final adjudicative

power in a manner consistent with the United States Constitution, it must issue

proposed findings of fact and conclusions of law to be considered by the district court.

       In this case, the matter before the court involves the claim resolution process

and arises from an express provision of the Bankruptcy Code, 11 U.S.C. § 502(a), and

express Bankruptcy Rules, Fed. R. Bankr. P. 3001 and 3007. Accordingly, the court

finds that it may exercise its final adjudicative power in a manner consistent with

the United States Constitution to enter a final order on the claim objection. In re

Rodriguez, 567 B.R. 275, 278 (Bankr. S.D. Tex. 2017) (“As the allowance of a claim is

a quintessential issue in bankruptcy law, this Court possesses the necessary

constitutional authority to enter a final order in this matter.”).

II.    Findings of Fact

       The court makes the following findings of fact pursuant to Fed. R. Bankr. P.

7052, which incorporates Fed. R. Civ. P. 52. To the extent that any finding of fact

constitutes a conclusion of law, it is adopted as such.

       The facts, in pertinent part, are as follows:

       1.    On November 25, 2015, Sheredia L. Simon (“Debtor”) commenced this

case by filing a voluntary petition pursuant to chapter 13 of the Bankruptcy Code.

       2.    Approximately 22 months prior to the commencement of this case,

Debtor entered into a motor vehicle retail installment contract with Landers Fiat, a

car dealership in Shreveport, Louisiana, to obtain financing for her motor vehicle

purchase. Claim 1-1, p. 5.




  15-12181 - #51 File 08/08/19 Enter 08/08/19 10:51:21 Main Document Pg 3 of 18
      3.     The car dealership subsequently assigned its rights and obligations

under the contract to Santander Consumer USA, Inc. d/b/a Chrysler Capital

(“Claimant”). Claim 1-1, p. 8.

      4.     Debtor financed the principal amount of $20,369.00 and she agreed to

pay interest at a rate of 24% per year, over a six-year (72 month) term in monthly

installments of $541.61. Claim 1-1, p. 5.

      5.     Claimant received a purchase money security interest in the motor

vehicle. Claim 1-1, p. 7.

      6.     The motor vehicle was acquired for Debtor’s personal use within 910

days of the bankruptcy filing. Doc. 22, Plan, § 3.3.

      7.     Claimant timely filed Claim 1-1 (the “Claim”) before the confirmation

of the plan. The Claim was later assigned to Wollemi Acquisition, LLC. Doc. 34.

      8.     On February 22, 2016, this court (Norman, J.) confirmed Debtor’s plan

which requires her to pay $496.00 per month to the trustee for 60 months in

satisfaction of all allowed claims and administrative expenses. The plan provides

that the motor vehicle claimant will receive a monthly payment of $143.75 and its

claim will be paid at the interest rate of 5.25%. Doc. 22, Plan, § 3.3.

      9.     By filing bankruptcy, Debtor received immediate debt relief. Using the

statutory remedies available to her, Debtor was able to reduce her car payment from

$541.61 per month to $143.75 per month and to reduce the interest rate from 24% to

5.25%. The claim objection seeks additional debt relief by attempting to reduce the

claim to the principal amount owed on the petition date.




 15-12181 - #51 File 08/08/19 Enter 08/08/19 10:51:21 Main Document Pg 4 of 18
       10.   The order confirming the plan (Doc. 28) is final and non-appealable.

III.   Conclusions of Law and Analysis

       The court makes the following conclusions of law pursuant to Fed. R. Bankr.

P. 7052. To the extent that any conclusion of law constitutes a finding of fact, it is

adopted as such.

       A.    The Confirmed Plan Does Not Bar the Claim.

       Relying on § 1327 of the Bankruptcy Code, Debtor argues the amount of the

Claim is limited by the plan because the plan lists the principal amount for this

Claim, exclusive of interest, delinquency fees and extension fees. Section 1327 sets

forth the effect of chapter 13 plan confirmation, including the binding nature of the

plan: “[t]he provisions of a confirmed plan bind the debtor and each creditor, whether

or not the claim of such creditor is provided for by the plan, and whether or not such

creditor has objected to, has accepted, or has rejected the plan.” 11 U.S.C. § 1327(a).

Therefore, once final, the plan essentially has a res judicata effect, and it “represents

a binding determination of the rights and liabilities of the parties as ordained by the

plan.” See, 8 COLLIER    ON   BANKRUPTCY ¶ 1327.01 (Alan N. Resnick & Henry J.

Sommers eds., 16th ed. 2014) (citations omitted). See also, United Student Aid

Funds, Inc. v. Espinosa, 559 U.S. 260, 130 S. Ct. 1367, 176 L. Ed. 2d 158 (2010)

(emphasizing the final and binding nature of confirmation orders, even when a plan

contravenes the Bankruptcy Code).

       Although the confirmed plan undoubtedly has a res judicata effect, it does not

preclude or limit the amount of the Claim because the plan expressly provides that




  15-12181 - #51 File 08/08/19 Enter 08/08/19 10:51:21 Main Document Pg 5 of 18
“unless otherwise ordered by the court, the claim amount listed on the proof of claim

controls over any contrary amount for claim listed” in the plan. (Doc. No. 22, § 3.3).

This provision is consistent with provisions in the current version, and all prior

versions, of the national chapter 13 plan proposed by the Judicial Conference’s

Standing Advisory Committee on Rules of Practice and Procedure. Throughout its

various drafts since it was first proposed in 2013, the national chapter 13 plan has

consistently identified when the plan controls over a contrary proof of claim and when

the claim amount is to be used. Here, the confirmed plan, like the national plan,

makes clear that the amount listed in the timely filed proof of claim for a so-called

“910 claim” will trump the amount listed in the plan, unless the court orders

otherwise.1 Because the confirmation order is final, Debtor is bound by the terms of

her plan.

        B.     Debtor Failed to Rebut the Presumption of the Claim's Prima
               Facie Validity

        To comply with the Bankruptcy Rules, a proof of claim must “conform

substantially to the appropriate Official Form.” Fed. R. Bankr. P. 3001(a). A proof

of claim filed in accordance with Bankruptcy Rule 3001 is “prima facie evidence of




1
 Section 3.3 of the current national plan, Official Form 113, contains a provision nearly identical to
the one used in the plan confirmed in this case. Official Form 113, § 3.3, governs so-called “910
claims,” like the claim at issue in this case, which are subject to the “hanging paragraph” of §
1325(a). Pursuant to § 3.3, the amount of such claim is fixed by a timely filed proof of claim in the
absence of a court order to the contrary. The “hanging paragraph” of § 1325(a) provides an exception
for the rule in § 506(a) that the amount of a secured claim is the value of the collateral. Under the
“hanging paragraph,” the debtor cannot reduce the amount of the secured claim to the value of the
collateral for (i) purchase money security interests in automobiles acquired for personal use within
910 days of the bankruptcy filing or (ii) a purchase-money security interest in any other thing of
value acquired within one year of the filing. It is referred to as the “hanging paragraph” because it
appears at the end of § 1325(a) as an unnumbered subsection.




    15-12181 - #51 File 08/08/19 Enter 08/08/19 10:51:21 Main Document Pg 6 of 18
the validity and amount of the claim.” Fed. R. Bankr. P. 3001(f). This prima facie

validity may be rebutted by the objecting party producing evidence “of a probative

force equal to that of the creditor's proof of claim.” In re Fidelity Holding Co., Ltd.,

837 F.2d 696, 698 (5th Cir. 1988). Once an objecting party produces evidence

rebutting a proof of claim, the burden then lies with whichever party it would

normally, according to the relevant substantive law. In re Bryant, 600 B.R. 533, 536

(Bankr. N.D. Tex. 2019).

      In this case, Debtor argues the claim is not prima facie evidence of its validity

and amount because, she says, it fails to comply with the itemization requirement

imposed by Fed. R. Bankr. P. 3001(c)(2)(A) which requires claims filed in cases where

the debtor is an individual to disclose certain information in the proof of claim.

Specifically, the rule provides as follows:

      (c)       Supporting information
      ***
          (2)     Additional requirements in an individual debtor case:
                  sanctions for failure to comply

                  In a case in which the debtor is an individual:

                     (A) If, in addition to its principal amount, a claim includes
                     interest, fees, expenses, or other charges incurred before the
                     petition was filed, an itemized statement of the interest, fees,
                     expenses, or charges shall be filed with the proof of claim.

Fed. R. Bankr. P. 3001(c)(2)(A).

      “When the holder of a claim seeks to recover - in addition to the principal

amount of a debt - interest, fees, expenses, or other charges, the proof of claim must

be accompanied by a statement itemizing these additional amounts with sufficient




 15-12181 - #51 File 08/08/19 Enter 08/08/19 10:51:21 Main Document Pg 7 of 18
specificity to make clear the basis for the claimed amount.” Fed. R. Bankr. P. 3001

advisory committee's notes (2011) (emphasis added). The question presented in this

case is whether Claimant itemized with sufficient specificity for Debtor to understand

the basis for the amount owed.

      Debtor argues that Claimant was required to provide a level of itemization

similar to that found in Official Form 410A, viz., a loan history that reveals when

payments were received, how they were applied, when fees and charges were

incurred, and when escrow charges were satisfied. Official Form 410A, however, is

applicable solely to home mortgage claimants.      A motor vehicle claimant is not

required by Fed. R. Bankr. P. 3001(c)(2)(A) or Official Form 410 to provide a loan

history. Instead, § 7 of Official Form 410 merely requires claimants to check a box if

their claim “includes interest or other charges.” If it does, claimants are then

instructed to attach a “statement itemizing interest, fees, expenses or other charges

required by Bankruptcy Rule 3001(c)(2)(A).” In this case, in support of its proof of

claim, Claimant provided all of the information sought by the itemization

requirement, including an attachment called “payoff itemization” which listed the

principal outstanding ($19,883.80), the unpaid interest accrued ($2,099.52), the

unpaid extension fees ($50.00), the unpaid late fees ($486.32), and the total payoff

($22,519.64) as of the date of the commencement of the case. From this information,

Debtor was able to determine what portion of the claim to object to and how to frame

her objection. The proof of claim provided an itemized statement with sufficient

specificity for Debtor to understand the basis for the amount owed.




 15-12181 - #51 File 08/08/19 Enter 08/08/19 10:51:21 Main Document Pg 8 of 18
      Several courts have considered the level of itemization required by Fed. R.

Bankr. P. 3001(c)(2)(A). In In re Kennedy, 568 B.R. 367, 372-73 (Bankr. D. Kan.

2017), the court held that a proof of claim filed in an individual debtor case which

separately identified the total claim, principal, interest, charges, and collection costs,

and gave the subtotal for each category, satisfied the itemization requirement

imposed by Fed. R. Bankr. P. 3001(c)(2)(A), thereby entitling claimant to the

presumption of prima facie evidence of the validity and amount of its claim. The court

concluded the claimant gave sufficient information to enable the debtor to understand

the basis for the claimed amount, such that the debtor was able to determine what

portion of the Claim to object to and how to frame her objection. Likewise, in In re

Fanning, No. 18-11163, 2019 WL 2179734 (Bankr. W.D. Okla. May 22, 2019), the

court held that a proof of claim which identified the total amount claimed and

provided a breakdown of charges into principal, interest, pre-petition fees, charges,

and attorneys’ fees satisfied the itemization requirement imposed by Fed. R. Bankr.

P. 3001(c)(2)(A).

      In this case, the court holds the Claim is entitled to the presumption of prima

facie validity because it satisfies Fed. R. Bankr. P. 3001 as it: (1) conforms

substantially to Official Form 410; (2) was executed by an authorized agent of the

creditor; (3) includes a payoff itemization which separately identified the principal

amount, total interest, total extension fees, total late fees, and total payoff due on the

date of the commencement of the bankruptcy case; (4) includes a copy of the retail

installment contract; (5) attaches sufficient evidence to establish the perfection of




 15-12181 - #51 File 08/08/19 Enter 08/08/19 10:51:21 Main Document Pg 9 of 18
Claimant’s security interest in the collateral; and (6) attaches a secretary’s certificate

signed by Claimant’s chief legal officer and secretary attesting Claimant’s right to

use the tradename(s) identified in the contract signed by Debtor. Debtor failed to

produce any evidence having a probative force equal to that of the Claim sufficient to

defeat the presumption of validity of the Claim.

      C.     Even if the Claim is not Entitled to a Presumption of Prima
             Facie Validity, Debtor Failed to Introduce Any Evidence to
             Disallow Claim.

      As the Eighth Circuit noted, “a claimant's failure to comply with Rule

3001(c)(2)(A) or Official Form 10, however, is not by itself a reason to disallow a

claim.” In re Sears, 863 F.3d 973, 979 (8th Cir. 2017). “A failure to itemize interest

in accordance with the rules means only that the proof of claim is not prima facie

evidence of the claim's validity and amount.” Id.     See also, Fed. R. Bankr. P. 3001,

Advisory Committee Notes (2011) (“Failure to provide the required information does

not itself constitute a ground for disallowance of a claim.”).

      As noted above, this court will treat the Claim as prima facie evidence of

validity, but even assuming for the sake of argument that it is not entitled to that

status, the claim objection should nevertheless be overruled because the Claim

constitutes at least some evidence of a right to payment from the estate and the

objecting party failed to offer any evidence to rebut it. Sears, 863 F.3d at 980. When

a claim lacks prima facie validity under Rule 3001(f), an objecting party must “assert

a substantive basis for disallowance expressly stated in § 502 and come forward with

some evidence to disallow the claim for that reason.” In re Brunson, 486 B.R. 759, 769




 15-12181 - #51 File 08/08/19 Enter 08/08/19 10:51:21 Main Document Pg 10 of 18
(Bankr. N.D. Tex. 2013). For example, in this case, Debtor could have submitted a

signed affidavit averring that the claim was not owed, or that she made all payments

timely, or that the debt has been satisfied. Here, however, Debtor failed to introduce

any evidence which would support her assertion that the amounts listed in the Claim

are incorrect. For that reason alone, the claim objection should be overruled.

      D.        Section 502(b) does not preclude the Claim.

      Debtor failed to assert any persuasive argument that the Claim should be

disallowed under § 502(b). Under the Bankruptcy Code, a claim may be disallowed

if it is “unenforceable against the debtor and property of the debtor, under any

agreement or applicable law…” 11 U.S.C. 502(b)(1). It is a “settled principle” that

“[c]reditors' entitlements in bankruptcy arise in the first instance from the underlying

substantive law creating the debtor's obligation.” Travelers Cas. and Sur. Co. of

America v. Pacific Gas and Elec. Co., 549 U.S. 443, 450 (2007) (quoting Raleigh v.

Illinois Department of Revenue, 530 U.S. 15, 20 (2000)).         Consistent with that

principle, the Supreme Court has repeatedly recognized that, for purposes of the

Bankruptcy Code's definition of “claim,” a right to payment exists where such a right

is “recognized under state law.” Id. at 451; see Butner v. United States, 440 U.S. 48,

54-55 (1979).

      Here, Debtor complains that Claimant charged “interest on top of late

charges.” See, Objection, ¶ 13. By complaining about the simultaneous accrual of

interest and late fees, Debtor suggests that Louisiana law, the relevant statutory law,

forbids a creditor from charging interest on a motor vehicle credit transaction if it




 15-12181 - #51 File 08/08/19 Enter 08/08/19 10:51:21 Main Document Pg 11 of 18
also charges a late fee. Contrary to Debtor’s assertions, however, Louisiana has no

such law. In Louisiana, motor vehicle credit transactions are governed by Louisiana

Motor Vehicle Sales Financing Act (LMVSFA), La. R.S. 6:951 et seq., which expressly

permits a consumer buyer and retail seller to execute a retail installment contract

requiring the consumer to pay interest, La. R.S. 6:969.10(B), delinquency charges,

La. R.S. 6:969.15(A), and interest on delinquency charges, La. R.S. 6:969.15(B)(4).

      Next, Debtor asserts there is insufficient documentation to establish that

Claimant is entitled to charge simple interest on the amounts owed under the

contract or to impose late fees in the event of a delinquent payment. See, Objection,

¶ 13. The retail installment contract, however, expressly provides for the payment of

simple interest and late fees. With respect to the method of interest calculation, the

contract’s title makes clear that it uses the simple interest method as it is entitled

“Retail Installment Contract Simple Finance Charge.” (emphasis added). Likewise,

the contract makes clear that Debtor agreed to pay late fees under certain

circumstances.

      Selected provisions from the retail installment contract are set forth below:

      You, the Buyer (and Co-Buyer, if any) may buy the vehicle below for cash or on
      credit. By signing this contract, you choose to buy the vehicle on credit under
      the agreements on the front and back of this contract. You agree to pay the
      Creditor-Seller (sometimes “we” or “us” in this contract), the Amount Financed,
      plus Prepaid Finance Charges, if any (your Principal Balance) and Finance
      Charge in U.S. funds according to the payment schedule below. We figured your
      finance charge on a daily basis at a Base Rate of 24% per year. The Truth-in-
      Lending Disclosures are part of this contract.

      ***

      Your Payment Schedule Will Be:




 15-12181 - #51 File 08/08/19 Enter 08/08/19 10:51:21 Main Document Pg 12 of 18
      Number of Payments: 72
      Amount of Payments: $541.61
      When Payments Are Due: Monthly beginning 03/03/2014

      Late Charge: If payment is not received in full within 10 days after it is due,
      you will pay a late charge of $10.00 or 5% of the part of the payment that is late,
      whichever is greater.

      ***

      Finance Charge and Payments:
      a. How we will figure Finance Charge. [W]e will figure … the Finance
         Charge on a daily basis at the Base Rate on the unpaid part of your Principal
         Balance.

      ***

      c. How late payments or early payments change what you must pay.
         We based the Finance Charge, Total of Payments, and Total Sale Price
         shown on the front on the assumption that you will make every payment on
         the day that it is due. Your Finance Charge, Total of Payments and Total
         Sale Price will be more if you pay late and less if you pay early. Charges
         may take the form of a larger or smaller final payment or, at our option,
         more or fewer payments of the same amount as your scheduled payment
         with a smaller final payment. We will send you a notice telling you about
         these changes before the final scheduled payment is due.

      ***

      IF YOU PAY LATE OR BREAK YOUR OTHER PROMISES
      a. You may owe late charges. You will pay a late charge on each late
         payment as shown on the front. Acceptance of a late payment or late charge
         does not excuse your late payment or mean that you may keep making late
         payments. If you pay late, we may also take the steps described below.

(Claim 1-1, pp 5-6) (emphasis added).

      Thus, the contract expressly provides that Debtor will pay less interest if she

makes payments early and, correspondingly, more interest if payments are made late.

The contract also provides that she will pay a late charge equivalent to the greater of

$10.00 or five (5%) percent of any payment or part thereof that is more than ten days




 15-12181 - #51 File 08/08/19 Enter 08/08/19 10:51:21 Main Document Pg 13 of 18
late. Here, Debtor made some payments more than ten days after her scheduled due

dates, thus accruing both additional interest and late fees.

      Beyond doubt, the contract uses the simple interest method of computing

interest. La. R.S. 6:969.6(31) defines “simple interest transaction” to mean “a motor

vehicle credit transaction under which loan finance charges or credit service charges

are assessed by application of a contractual simple interest rate or rates to the unpaid

principal balance of the contract.” Under the simple interest method, the creditor

sets up the loan on a “declining balances” basis. Every time a periodic payment is

made, a periodic interest rate is applied to the outstanding balance. The interest that

is produced (plus late charges, if any) is subtracted from the payment; the remainder

of the payment is applied to the outstanding balance, thereby reducing it. Each time

a payment is made, the same-process is repeated, until the outstanding balance is

reduced to zero.     If at any time the amortization is interrupted (because of

prepayment, acceleration, refinancing, etc.), the outstanding balance can be quickly

determined by adding any interest (or other charges) accrued since the last payment

on the outstanding balance.

      The LMVSFA plainly authorizes the use of simple interest in calculating the

finance charge in an installment sale contract for a motor vehicle (La. R.S.

6:969.10(B)). It also plainly authorizes a separate 5% late fee for payments not made

on or before the due date (La. R.S. 6:969.15) and a separate “deferral” charge or

extension fee, not to exceed $25.00 per deferral (La. R.S. 6:969.16(C)). Thus, the

statutory framework authorizes an installment sale contract to provide for finance




 15-12181 - #51 File 08/08/19 Enter 08/08/19 10:51:21 Main Document Pg 14 of 18
charges, separate late fees, separate extension fees and interest on all of these

charges. Any contrary reading would render nugatory the statutory provisions

authorizing these charges and contravene established principles of statutory

construction.

      Debtor argues her motor vehicle credit transaction was a “precomputed

transaction,” either because the contract provides for it or LMVSFA requires it.

Under LMVSFA, a “precomputed transaction” means a “motor vehicle credit

transaction under which loan finance charges or credit service charges are computed

in advance over the entire scheduled term of the transaction and capitalized into the

face amount of the contract.” La. R.S. 6:969.6(26). In a “precomputed transaction”

the consumer agrees to pay a total fixed sum (or total of all payments), rather than a

fixed amount of principal together with interest as it accrues.       In the normal

precomputed transaction, the amount the debtor contracts to pay is determined by

adding to principal all interest that would accrue if the installments were paid as

scheduled.

      In maintaining that the contract provides for a “precomputed transaction,”

Debtor notes that it includes disclosures required by the federal Truth-in-Lending

Act, including a computed finance charge. Pursuant to 15 U.S.C. § 1601 et seq.,

lenders are required to disclose the amount of the finance charge, regardless of

whether the loan is a simple interest loan or is a precomputed transaction. By

including the amount of the finance charge in the total of payments, Claimant merely

informed Debtor of the total cost of her simple interest loan assuming no prepayment,




 15-12181 - #51 File 08/08/19 Enter 08/08/19 10:51:21 Main Document Pg 15 of 18
and assuming that all loan payments are timely received. The Truth-in-Lending

disclosures, however, did not convert the simple interest transaction into a

precomputed transaction, as the contract clearly states that the finance charge is

computed daily on the loan balance.

      There is no merit to Debtor’s argument that the contract used the

“precomputed” method of calculating interest or that LMVSFA requires the

precomputed method. What Debtor is really contending is that this court should hold

that the LMVSFA requires pre-computation of payments on a declining balance as if

all of the payments are to be made on time, but that if payments are not made on

time or at all, no further interest may be charged. This novel definition would strip

“simple interest” of its essential meaning - that the interest is calculated on the

unpaid balance. The simple interest method benefits buyers who pay early because

that buyer pays less interest. If the buyer pays late, she pays more interest. The

simple interest method merely reflects the time value of money. Debtor’s position, if

sustained, would benefit consumers who pay late and it would do so at the expense of

those who pay early. There is no authority in LMVSFA or elsewhere for Debtor's

interpretation.

      Because Claimant has a right to payment under applicable state law, it

necessarily follows that its claim must be allowed in the full amount, including its

contract-based prepetition interest, late fees and interest on late fees. In Louisiana,

“contracts have the force of law between the parties, and the courts are bound to

interpret them according to the common intent of the parties.” Cox Commc'ns v.




 15-12181 - #51 File 08/08/19 Enter 08/08/19 10:51:21 Main Document Pg 16 of 18
Tommy Bowman Roofing, L.L.C., 2004-1666, p. 3 (La. App. 4 Cir. 3/15/06), 929 So.2d

161, 164 (citing La. Civ. Code arts. 1983 and 2045).

      If this court were to strip the Claim of its pre-petition interest, late fees and

interest on late fees, not only would it undermine the validity of contracts, it would

also upset a basic principle of federal bankruptcy law: “that state law governs the

substance of claims, Congress having generally left the determination of property

rights in the assets of a bankrupt’s estate to state law.” Travelers, 549 U.S. at 450–

51, 127 S.Ct. 1199 (internal quotation marks omitted). Allowing creditors to assert

contract-based claims for pre-petition interest, late fees and interest on late fees, as

permitted by state law, simply “effectuates the bargained-for terms of the loan

contract.” SummitBridge Nat'l Investments III, LLC v. Faison, 915 F.3d 288, 296 (4th

Cir. 2019) (permitting creditor to collect fees in bankruptcy if allowed by state law).

      E.     Debtor Is Not Entitled to a Default Order Sustaining the Claim
             Objection.

      During the hearing on the claim objection, Debtor’s counsel suggested that this

court should enter an order sustaining the objection because Claimant did not file a

response or attend the hearing. Essentially, Debtor’s counsel suggested that this

court should not conduct any judicial review regarding the validity or invalidity of

the Claim. The court disagrees.

      The filing of an objection to a proof of claim initiates a contested matter under

the Bankruptcy Rules. In re Taylor, 132 F.3d 256 (5th Cir. 1998). Accordingly, Fed.

R. Bankr. P. 7055, which incorporates Fed. R. Civ. P. 55, applies in this context. Fed.

R. Bankr.P. 9014(c). Under Fed. R. Bankr. P. 7055, the entry of a default judgment




 15-12181 - #51 File 08/08/19 Enter 08/08/19 10:51:21 Main Document Pg 17 of 18
is not automatic. Ganther v. Ingle, 75 F.3d 207, 212 (5th Cir. 1996). Therefore, this

court is not obligated to enter a default order disallowing the claim merely because

there has been no response filed by the creditor. As noted by the advisory committee

on the Federal Rules of Bankruptcy Procedure, “the court will still need to determine

if the claim is valid, even if the claimant does not file a response to a claim objection

or request a hearing.” Fed. R. Bankr. P. 3007 advisory committee's notes (2017).

      In considering whether a default judgment should be entered under Federal

Rule 55, courts have developed a three-part analysis, viz.: (1) whether the entry of

default judgment is procedurally warranted; (2) whether there is a sufficient basis in

the pleadings for the judgment; and (3) determination of the form of relief, if any, due

to the moving party. See, In re Lewis, No. 18-31573, 2019 WL 2158832, at *4 (Bankr.

W.D. La. May 16, 2019) (citing Fifth Circuit cases for each prong).

      In this case, Debtor did not satisfy the three-prong test because she did not

state a legally sufficient ground for claim disallowance. As a result, Debtor is not

entitled to any of the requested relief. In re Brunson, 486 B.R. 759, 768 (Bankr. N.D.

Tex. 2013) (court must satisfy itself that the objecting party has “stated a legally

sufficient ground for claim disallowance”).

IV.   Conclusion

      For the reasons stated herein, the court OVERRULES the objection filed by

Debtor. The Claim is allowed as filed. A separate order overruling the claim objection

will be entered.

                                          ###




 15-12181 - #51 File 08/08/19 Enter 08/08/19 10:51:21 Main Document Pg 18 of 18
